Citation Nr: 0814006	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
 n Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, .


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 2004 effective date of the grant of service 
connection, the veteran's service-connected PTSD has been 
manifested by no more than overall moderate symptoms, to 
include anxiety, depression, irritability, difficulty with 
crowds, flashbacks, nightmares and problems establishing and 
maintaining effective relationships, but with relevant, 
coherent, and productive speech, good judgment and insight, 
good impulse control and no suicidal or homicidal ideation.  
 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155,5103, 5103A, 
5107 (West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
, the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2004 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has in his possession that pertains to the claim.  
Additionally the Statement of the Case set forth the criteria 
for all higher ratings for his psychiatric disability (which 
suffices for Dingess/Hartman), and a letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and a VA examination report.  Also of 
record are various statements provided by the veteran and by 
his representative, on his behalf.

As discussed above, the duties to notify and assist provision 
of the VCAA have been considered and essentially complied 
with.  The veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The veteran responded to the notice indicating 
that all treatment is rendered at VA medical facilities, and 
these records have been obtained.  There is no indication 
that there are additional relevant records to obtain and 
there is no additional notice that should be provided.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 88.   
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; and Mayfield v. Nicholson , 20 Vet. App. 539, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error ).   See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
ratings apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the question for consideration is 
entitlement to a higher initial rating assigned following the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

In this case, while the initial 50 percent rating for PTSD 
has been assigned under Diagnostic Code 9411,  the actual 
criteria for rating psychiatric disabilities other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.  

Under the rating formula, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 
 
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, VA treatment 
records, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the pertinent evidence, the report of an October 
2004 VA examination indicates the veteran was then well 
dressed, clean and neat; was in no apparent distress; had 
good eye contact; spoke softly during the interview and 
answered questions appropriately with relevant and coherent 
speech, although lacking in spontaneity.  His thought 
processes were rational and goal directed with no evidence of 
delusions or hallucinations, specific obsessions, 
compulsions, phobias or ritualistic behaviors.  Additionally, 
the veteran's short term memory and concentration skills 
presented as intact; however, he reported ongoing recurring 
disruptions in these functions at work.  The veteran's mood 
was markedly anxious; he was physically restless and wrung 
his hands throughout the interview; his affect was quite 
constricted but otherwise appropriate.  The veteran reported 
he had a good relationship with his two sons.  The veteran's 
parents were both alive and he had six siblings which he had 
a reasonable relationship with.  The veteran had worked the 
28 years prior for the Department of Defense running a 
Reserve Center.  He described his relationship with co-
workers as tolerating and admitted that he had a very short 
fuse; he spent most of his time at work in his office.  He 
stated that he got into verbal confrontations with his boss 
about every two weeks.  The veteran started drinking in 
Vietnam and drank very heavily until he became sick with 
cirrhosis in 1988.  He then quit drinking.  The veteran made 
one suicide attempt in the early 1980s when he jumped out of 
a moving car, while a passenger; he sustained bruises.  

The examiner noted that, at that time,  the veteran had 
flashbacks with thunderstorms and when helicopters fly over.  
He had  one or two friends who were also Vietnam veterans.  
He had occasional nightmares, was unable to be in crowds 
without becoming anxious, and needs to sit with his back to a 
wall or near a door.  The examiner also noted that the 
veteran was able to tolerate being with family members for a 
short time, but that  flew off the handle easily, removed 
himself from situations in order to avoid getting into 
altercations, and had recently become more depressed and more 
of a loner.  

The examiner expressed the belief  that the veteran's 
depression is related to his PTSD.  The examiner diagnosed 
moderate  to severe PTSD symptoms with associated depression, 
and assigned GAF score of 55.  The examiner also noted that 
the veteran was markedly socially avoidant; presented with a 
full hyperarousal triad; averaged two nightmares a week; had 
intrusive recollections and thoughts on a daily basis; was 
emotionally detached and estranged from others.  The veteran 
exhibited symptoms of dysphoria, low self-esteem, and 
negativity, along with an exacerbation of his anhedonia 
related to PTSD.  The veteran was not suicidal or homicidal; 
and his insight and judgment were good.  The examiner noted 
that moderate occupational dysfunction but moderate to severe 
interpersonal problems were found due to PTSD.  

A January 2004 treatment note reflects the veteran's report 
that he became guarded in crowded situations where he felt 
confined and he had problems with commitment and intimacy.  
The veteran was able to show significant insight into his 
issues with PTSD.  

A social work note from January 2004 indicates states that 
the veteran was having problems with stress, anger and 
nightmares.   

A social work note dated in May 2004 includes a comment that 
the veteran viewed a sheet describing PTSD symptoms and felt 
that he had most of the symptoms described.  It was also 
noted that the veteran had disrupted sleep; he lived alone in 
a rural area; he found thunderstorms extremely troubling; he 
had an exaggerated startle reflex; he could not sleep with 
another person because if he was awakened during the night by 
touch, he became disoriented and aggressive; and he had been 
divorced 3 times.

Another social work note dated in May 2004 reflects that the 
veteran presented with a depressed mood and constricted 
affect.  The veteran discussed his history of alcohol abuse 
from his time in Vietnam until approximately 1990; his 
isolation; and the fact that severe thunderstorms triggered 
flashbacks.

A social work note dated in June 2004 indicates that the 
veteran had a lot of emotional numbing; he was not able to 
maintain a successful relationship with a woman; he had a 
very disruptive sleep pattern, waking every hour; and if he 
went to a restaurant, he had to sit in a seat close to the 
door.  

A social work note dated in July 2004 includes comment that 
the veteran presented with an only mildly depressed mood.  
The veteran discussed his frustration with the current war in 
Iraq and felt that untried, uneducated people were leading 
the young troops there.  

A July 2004 outpatient psychiatry progress note reflects that  
the veteran related to the examiner his inability to connect 
emotionally and allow intimacy in his long term 
relationships.  He stated that when he returned from Vietnam, 
his alcohol abuse allowed him to cope.  The veteran said that 
there were 3 people who work in his building and he avoided 
contact whenever possible.  The veteran became easily angered 
but denied any major violence during his three marriages.  
The veteran related that thunderstorms triggered memories 
from Vietnam and flashbacks.  The veteran reported chronic 
symptoms of depression, becoming even more isolated, and 
irritability.  The veteran denied having psychosis or panic 
attacks; denied suicidal or homicidal ideation; and also 
denied hypomanic or manic behavior.  The veteran discussed 
his positive relationships with his two adult sons; however, 
he had no friends.  The examiner reported the veteran had 
good hygiene; eye contact was good; no evidence of 
psychomotor retardation but the veteran was very antsy and 
mildly restless; speech was coherent, articulated and goal-
directed; and his mood was depressed with a constricted 
affect.  The veteran's thoughts were coherent and goal 
directed with no evidence of perceptual disturbance and he 
was oriented in time, place and person with an average 
memory, average knowledge and fair insight.   The examiner 
assigned a GAF score of 55 and assessed severe to moderate 
PTSD.  

In an August 2004 social work note, the examiner indicated 
that the veteran   presented with a mildly depressed mood and 
constricted affect.  There was no evidence of psychosis or 
suicidal ideation.  The examiner discussed possible 
medications with the veteran.  

An additional August 2004 social work note indicates that the 
veteran presented with a mildly depressed mood and blunted 
affect.  The veteran discussed his feelings of abandonment 
when he returned from Vietnam and he felt as though people 
avoided social interaction with him.

A September 2004 social work note reflects that the veteran 
presented with a depressed mood and constricted affect.  The 
veteran discussed the rations in Vietnam and how terrible it 
was when they lost a fellow soldier from the unit.  He also 
discussed attending a unit reunion.  

An additional September 2004 social work note indicates that 
the veteran was having increased problems in the workplace.  
He was having problems with staying on task and maintaining 
focus.  Additionally, the veteran complained of always being 
tired due to his disruptive sleep pattern.

An outpatient psychiatry progress note dated in September 
2004 indicates that the veteran complained of being 
irritable, short tempered, tense and depressed.  He denied 
suicidal ideation.  The veteran was enraged by other drivers 
talking on cell phones.  The examiner assessed moderate PTSD 
symptoms and assigned a GAF score of 56.  The examiner 
prescribed two medications for the veteran and described him 
as: casually dressed with good hygiene; quiet with a 
depressed mood; his speech was normal, coherent and goal 
directed; with no evidence of delusions or hallucinations; 
and no homicidal or suicidal ideation.  His cognition was 
grossly intact.  

A social work note dated in October 2004 indicates that the 
veteran lived a very isolated life with minimal social 
interaction.  He was active in the Reserves for 20 years.  
The veteran did not belong to the any of the veterans' 
organizations because he did not like to talk about and did 
not like to hear about Vietnam.  

The veteran's VA psychiatrist filled out a medical assessment 
questionnaire in November 2004, provided by the veteran's 
representative.  Under occupational adjustments, the examiner 
noted that the veteran had fair ability to follow work rules, 
use judgment, and function independently.  The veteran had 
poor ability to relate to co-workers, deal with the public, 
interact with supervisors, and maintain attention.  The 
veteran had no ability to deal with work stress.  Under the 
category of making performance adjustments, the veteran had a 
fair ability to understand, remember and carry out complex, 
not complex, and simple job instructions.  Under the category 
of making social adjustments, the veteran had fair ability to 
maintain personal appearance and demonstrate reliability and 
poor ability to behave in an emotionally stable manner and 
relate predictably in social situations.  

An outpatient psychiatry progress note dated in January 2005 
indicates that the veteran thought his medication was helping 
a little and that he seemed a little bit less depressed.  His 
anxiety overall was better but he still felt panicky in 
crowds.  His PTSD symptoms were very sporadic and he felt 
overall that he had improved.  The examiner indicated the 
veteran was appropriately dressed with good hygiene; less 
depressed and less anxious; his speech was normal, coherent 
and goal oriented; cognition was grossly intact; and he had 
no homicidal or suicidal ideation.  The examiner indicated 
that the veteran's major depressive disorder was in partial 
remission and assigned a GAF score of 60.  

An outpatient psychiatry progress note dated in March 2005 
indicates that the veteran was looking for work beginning 
after his scheduled retirement in August 2006.  His 
depression and anxiety came and went over time.  The veteran 
was casually dressed with good hygiene; normal, coherent and 
goal directed speech; his affect was concentrated; with no 
evidence of psychosis or suicidal or homicidal ideation.  The 
examiner's diagnostic impression was that the veteran's major 
depressive disorder was in partial remission and he assigned 
a GAF score of 61.  The examiner also commented that the 
veteran's symptoms seemed to be more in control.   

A social work note dated in August 2005 indicates that the 
veteran was experiencing increased depression and flashbacks 
with the hot, humid weather.  The veteran indicated that he 
was impatient to retire from the Army Reserve Center where he 
coordinated deployments of troops.  The examiner indicated 
that the veteran was using all of his coping skills to manage 
on a day-to-day basis and that he was overwhelmed at work.  

A social work note dated October 2005 indicates that the 
veteran presented with a euthymic mood affect that was rather 
guarded.  The veteran said that his medication allowed him to 
sleep through the night.  The examiner indicated that he was 
psychiatrically stable.  

A social work note dated in November 2005 indicates that the 
veteran presented with depression, with constrictive affect 
and with a sense of discouragement.  He felt frustration at 
work and felt he was in charge of grown men who acted like 
children.  The veteran felt some days like he was hanging on 
by a thread at work.  The examiner indicated the veteran was 
stable on his medication and without suicidal or homicidal 
ideation.  

The Board finds that the evidence, as a whole, demonstrates 
that the veteran's PTSD is no more than 50 percent disabling.  
Based on the noted psychiatric symptomatology, the Board 
cannot conclude  that his PTSD is so severe as to produce the 
occupational and social impairment as required for a 70 
percent rating. The veteran has not been shown to have such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
that are indicative of a 70 percent rating.  In this regard, 
the treatment records and VA examination consistently note 
the veteran does not experience suicidal ideation; he is 
oriented to time and place; he communicates normally; he 
operates independently; his hygiene is good; and there is no 
evidence of impaired impulse control.  The Board also notes 
that the GAF scores assigned are consistently in the 
moderately disabled range of 51 to 60.  Although the veteran 
does have problems with interpersonal relationships, he has 
good relationships with his sons.  The veteran also has 
problems coping with work related stress, particularly his 
relationships with co-workers; however, his mental treatment 
records indicate he has maintained full time employment with 
the Department of Defense for many, many years.  
Additionally, the veteran's problems with inter-personal 
relationships at work and socially are contemplated in his 
current 50 percent disability rating. 
 
For the reasons set forth above, the Board finds that the 
veteran's disability picture has not, since May 2004, 
reflected symptomatology which more nearly approximates the 
criteria for a 70 percent rating, nor is the evidence on this 
point in relative equipoise.   As the criteria for the next 
higher, 70 percent rating have not been  met, it logically 
follows that the criteria for the maximum, 100 percent 
rating-requiring a showing of symptoms of even greater 
severity-likewise have not been met.

Further, the Board finds no evidence that, at any point since 
the May 2004effective date of the grant of service 
connection, the veteran's PTSD has presented so unusual or 
exceptional a disability picture  as to require consideration 
of an extra-schedular rating, pursuant  to the provisions of 
38 C.F.R. § 3.321(b).  The veteran has not been hospitalized 
for psychiatric problems and he is able to work full time.  
Thus, the evaluation assigned adequately reflects the extent 
of his impairment, and referral of this case for 
consideration of an extra-schedular rating is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson (cited to 
above), and the claim for a higher  initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a rating for PTSD greater than 50 
percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.202 (2007).  See also Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).   


ORDER

An initial rating  in excess of 50 percent for PTSD is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


